—In an action to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Marin, J.), dated January 13, 1999, which denied her motion, in effect, to resettle the decretal paragraph of a judgment of the same court, dated October 8, 1998.
Ordered that the appeal is dismissed, with costs.
The claimant’s motion was, in effect, one to resettle the decretal paragraph of a judgment, the denial of which is not appealable (see, Blume v Blume, 124 AD2d 771; Valenti Elec. Co. v Power Line Constructors, 123 AD2d 604; Bergin v Anderson, 216 App Div 844). O’Brien, J. P., Friedmann, Florio and H. Miller, JJ., concur. [See, 178 Misc 2d 512.]